 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8       TOMMY SLACK,

 9                               Plaintiff,                 CASE NO. C19-159 RSM-BAT

10           v.                                             ORDER DENYING MOTION AND
                                                            OBJECTION REGARDING
11       MICHAEL WOODBURY, et al.,                          COUNSEL’S UNAVAILABILITY

12                               Defendants.

13
            The Court DENIES plaintiff’s motion and objection to counsel’s unavailability. Dkt. 28.
14
     Plaintiff objects to counsel’s “not being available to respond in the time ordered by the court to
15
     meet the deadline for discovery.” Id. The motion assumes the Court has set a discovery deadline
16
     and plaintiff’s motion to compel discovery (Dkt. 29) will be granted. However, the Court has not
17
     set a discovery deadline yet and has denied plaintiff’s motion for discovery. Dkt. 31. The clerk
18
     shall provide a copy of this order to the parties.
19
            DATED this 17th day of June, 2019.
20

21

22
                                                                  A
                                                           BRIAN A. TSUCHIDA
                                                           United States Magistrate Judge
23



     ORDER DENYING MOTION and objection
     regarding counsel’s unavailability - 1
